

Drive Shack Inc.
218 W. 18th St., 3rd Fl. New York, NY 10011




September 28, 2020


Dear Larry:


This letter will amend the terms of your current Offer Letter, dated as of
December 12, 2017 (your “Offer Letter”). Except as otherwise set forth in this
letter, the terms and conditions of your Offer Letter remain in full force and
effect.


Commencing as of the date of this letter, your title will be Chief Accounting
Officer and Treasurer, reporting to the Company’s Chief Financial Officer.


In consideration of your 2019 and 2020 employment, your annual bonus amount of
$164,000.00 for the fiscal year ended 2019, as described in the Company’s Annual
Report on Form 10-K, will be paid with a bonus payment date no later than the
date on which the Company pays bonuses in respect of such year to other members
of the Drive Shack corporate team or, if earlier, any bonus payment date in
respect of any year subsequent. In addition, your bonus amount of $285,000.00
for the fiscal year ended 2020 will be paid no later than the date on which the
Company pays bonuses in respect of such year to other members of the Drive Shack
corporate team or, if earlier, any bonus payment date in respect of any year
subsequent. If you do not remain on the Company’s payroll on the applicable date
of payment for either bonus, you are not eligible to receive that bonus, except
as set forth in the following sentence. If the Company terminates your
employment without Cause (except as a result of your death or Disability) and
you execute a separation agreement and general release of claims in a form
generally accepted for executives (the “Release”) then you will be entitled to
receive (A) the bonus amounts set forth above, to the extent not yet paid, on
the applicable date set forth above, (B) an amount in cash equal to the sum of
25% of your annual base salary, payable in equal installments in accordance with
the Company’s normal payroll practices during the three-month year period
following the date of termination and (C) continued participation in the
Company’s benefit plans at active employee rates for three months following the
date of termination.


Thank you for your commendable work and ongoing commitment to the business.




Drive Shack Inc.
By:


I affirm my understanding of, and agreement to, the terms and conditions set
forth above, and hereby accept this amendment to the Offer Letter:


/s/ Lawrence A. Goodfield, Jr.
Legal Name (Printed): Lawrence A. Goodfield, Jr. Date: 9/28/2020



